DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	Information Disclosure Statement
2. 	The Information Disclosure Statement submitted on 28 January 2022 has been considered by the Examiner. 

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claims 1-4, 9, 12, and 13 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Hamilton et al. (US 2013/0123568 A1).
Regarding claim 1, Hamilton teaches a system (the modular system 100 comprises a functional electrical stimulator 14 [0034]), comprising:
 a wearable garment including a plurality of electrodes (the functional electrical stimulator 14 may be integrated into a wearable garment that comprises electrodes [0002, 0036, 0039, claim 11]); 
and a processor (processor 12 [0034, 0036]); 
wherein the processor is configured to define one or more regions of interest (ROI) for electrode activation via a subset of the plurality of electrodes (the processor 12 can be programmed to go through a selection process to determine the appropriate electrodes for the appropriate procedure [0036, 0039]. This allows the system to select specific electrodes that correlate to a target muscle, nerve, or region of interest [0039]), and to provide electrical muscle stimulation, via the subset of the plurality of electrodes, to the ROI (the selected electrodes may provide stimulation to the target muscles or regions of interest [0036, 0039]).
Regarding claim 2, Hamilton teaches a graphical user interface (GUI) configured to allow an operator to define one or more ROIs (the modular system 100 may comprise a touch screen display to select the appropriate muscles or regions of interest for stimulation [0034, 0047, 0057]. For example, the user may select a program on the display to provide stimulation to the legs, trunk, or hands [0057]). 
Regarding claim 3, Hamilton teaches wherein the GUI is further configured to allow the operator to adjust the ROI (the touch screen display can be used to select different muscle groups or regions of interest for stimulation [0034, 0057]. Furthermore, the user may adjust the stimulation to be delivered to one or more points on a specific muscle or region of interest [0057]). 
Regarding claim 4, Hamilton teaches wherein the GUI is further configured to allow the operator to select the subset of plurality of electrodes to activate and deactivate (The electrodes are activated and deactivated based on the selected treatment program [0034, 0036, 0039, 0057].  For example, the system can evaluate which electrodes need to be active for the desired treatment and which electrodes are near vital organs and need to be deactivated [0036, 0039]). 
Regarding claim 9, Hamilton teaches wherein the processor is further configured to scan at least one ROI to identify functional movements (the system may comprise a 3-axis accelerometer to detect the user’s body position or movements in real-time [0002, 0019, 0038]). 
Regarding claim 12, Hamilton teaches wherein the at least one ROI is based on muscle geometry (the regions of interest are based on the user’s muscles or anatomy [abstract, 0020, 0035, 0067]. For example, the electrodes are used to stimulate muscles or anatomical features of the user [abstract, 0020, 0035, 0067]).
Regarding claim 13, Hamilton teaches wherein the at least one ROI is based on an anatomical feature (the regions of interest are based on the user’s anatomical features or muscles [abstract, 0067]. For example, the electrodes are used to stimulate the anatomical features or muscles of the user [abstract, 0067]).

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. in view of Yoo et al. (US 2019/0001135 A1).
Regarding claim 5, Hamilton teaches the system of claim 2. Hamilton does not explicitly teach wherein the GUI is further configured to allow the operator to select which of the plurality of electrodes to designate as a cathode and which of the plurality of electrodes to designate as an anode. 
The prior art by Yoo is analogous to Hamilton, as they both teach a garment comprising electrodes ([0215-0216]). 
Yoo teaches wherein the GUI is further configured to allow the operator to select which of the plurality of electrodes to designate as a cathode and which of the plurality of electrodes to designate as an anode ([0201, 0206]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the Hamilton’s GUI to designate the electrodes as cathodes or anodes, as taught by Yoo. The advantage of such modification will allow the user to control the polarity of the electrode combinations to improve the stimulation treatment (see paragraphs [0201, 0206] by Yoo). 
Regarding claim 14, Yoo teaches wherein the plurality of electrodes include a cathode and anode ([0201, 0206]). 

7. 	 Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. in view of Deleu et al. (US 2020/0357508 A1).
Regarding claim 6, Hamilton teaches the system of claim 1. Hamilton does not explicitly teach wherein the processor is further configured to convert the ROI to a target pattern.
The prior art by Deleu is analogous to Hamilton, as they both teach electromyography and accelerometer sensors (see paragraph [0002] by Hamilton and paragraph [0136] by Deleu). 
Deleu teaches wherein the processor is further configured to convert the ROI to a target pattern (an ROI, such as the lower limb, may be converted to a two-dimensional image or three-dimensional image [0128]. Specifically, this process is performed through imaging techniques [0128]. For example, the three-dimension image is created from a pattern of lines or finite elements that represent the muscles of the lower limb [0143, 0148]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the Hamilton’s processor to convert the region of interest or muscle into a target pattern, as taught by Deleu. The advantage of such modification will provide a model with the finite elements of the muscles, ligaments, tendons, or soft tissues of the lower limb. Specifically, this will provide detailed information to determine an effective treatment, such as to define an optimal plan for a surgery (see paragraphs [0143, 0148] by Deleu). 
Regarding claim 7, Deleu teaches wherein the target pattern is a two-dimensional pattern (two-dimensional imaging data of the lower limb, such as the foot or ankle [0128]. Specifically, the imaging data may consist of finite elements to represent the muscles or complex geometries of the lower limb [abstract, 0025]).
Regarding claim 8, Deleu teaches wherein the target pattern is a three-dimensional pattern (the three-dimension image is created from a pattern of lines or finite elements that represent the muscles of the lower limb [0143, 0148]).

8. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al.

Regarding claim 10, Hamilton teaches the system of claim 9. Hamilton does not explicitly teach wherein the functional movements include a squat, lunge, hinge, push, or pull. 
However, Hamilton teaches an accelerometer that is used to capture the movement of a user’s limb during a sport or fitness activity ([0018, 0038]). The Examiner respectfully submits that a person having ordinary skill in the art would have found it “obvious to try” to use the accelerometer during the fitness activity to detect the functional movements of a squat, lunge, hinge, push, or pull (MPEP 2143). The advantage of such modification will allow for monitoring a user’s posture while performing the functional movements. Furthermore, this may allow a user to improve their posture from a previous workout that consisted of a squat, lunge, hinge, push, or pull. 

9. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. in view of An et al. (US 2018/0143686 A1).
Regarding claim 11, Hamilton teaches the system of claim 9. Hamilton does not explicitly teach wherein the processor is further configured to update the ROI based on the functional movements.
The prior art by An is analogous to Hamilton, as they both teach wearable garments that are configured to stimulate the user’s muscles ([abstract, 0130-0132, FIG. 15, FIG. 16A]). 
An teaches wherein the processor is further configured to update the ROI based on the functional movements (the wearable device is configured to detect the motion or functional movement of the user [0042, 0134-0136, FIG. 16A]. Furthermore, the wearable device is configured to determine a body part or ROI to which a stimulation feedback signal is delivered based on the user’s motion [0042, 0134-0136, FIG. 16A]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Hamilton’s ROI to be updated based on the functional movements of the user, as taught by An. The advantage of such modification will provide a feedback system to monitor a user’s movement to determine an ROI or body part that requires stimulation treatment. 

Statement on Communication via Internet
10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792